Hon. Emanuel Gellman Town of Bethel Attorney
You have asked whether the Town Board of Bethel has the authority to designate motor vehicles used by town constables as "Town of Bethel Police" vehicles. Currently the vehicles are marked as "Town of Bethel Patrol". You note that the Town has not established a police department and that the constables are appointed under section 20 of the Town Law.
The Legislature has recently amended the Criminal Procedure Law and other relevant statutes to clarify the distinctions between police officers and peace officers. (See, generally, Peace Officers Law, Article 2 of the Criminal Procedure Law.) Since police officers generally have broader powers than peace officers, the distinctions between the two are significant. (See, 1972 Op Atty Gen [Inf] 73.) Under the Criminal Procedure Law as so amended, town constables remain peace officers and not police officers (§§ 1.20 [33] and [34], 2.10 [1]).
A town board is not authorized to grant the same power possessed by a police officer to a town constable, where the town board has not established a police department (1972 Op Atty Gen, supra).
Although town constables are considered to be police officers for the purposes of the Vehicle and Traffic Law (§ 132), their vehicles are not police vehicles within the meaning of that statute. Section132-a of the Vehicle and Traffic Law defines police vehicles to include only those vehicles owned by a town and operated by a police department or law enforcement agency. Where a town has not established a police department, there is no police department or law enforcement agency operating the vehicles. Town constables as such do not constitute nor are they part of a "law enforcement agency" within the meaning of section 132-a of the Vehicle and Traffic Law. There is no statutory authority for a formalized organization of town constables. The only way a town may establish a formalized law enforcement agency is to establish a police department, Town Law, Art. 10, §§ 150-158.
Moreover, section 396 of the Vehicle and Traffic Law provides that a person displaying the words "Police Department" or "Police" on a motor vehicle not used by a duly organized police department is guilty of an infraction. Since the Town of Bethel has not established a police department, the designation of motor vehicles used by town constables as "Town of Bethel Police" would violate this section.
We conclude that vehicles operated by town constables are not police vehicles and may not be designated as such.